Citation Nr: 1217649	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-44 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right hip, claimed as secondary to the service-connected total right knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the proceeding is of record.


FINDINGS OF FACT

The Veteran's osteoarthritis and degenerative joint disease of the right hip were not present until more than one year after his active service, are not etiologically related to his active service, and were not caused or permanently worsened by his service-connected total right knee arthroplasty.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and it is not proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in June 2008, prior to the initial adjudication of the claims on appeal.

In addition, the record reflects that service treatment and post service treatment records have been obtained.  The Veteran was afforded an appropriate VA examination, and a VHA opinion was obtained.  Finally, the Veteran provided testimony at a hearing before the undersigned.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Background

The Veteran contends that his osteoarthritis of the right hip was caused or aggravated by his service-connected total right knee arthroplasty with a history of arthritis.

The Board notes that by a February 2007 rating decision, the RO granted service connection for traumatic arthritis of the right knee, and assigned a 10 percent rating effective in June 2003.  A November 2007 rating decision granted service connection for a total knee replacement of the right knee with a history of arthritis.  The RO assigned a 100 percent rating from October 31, 2007.  A 30 percent evaluation was assigned from January 1, 2009.  

In May 2008, the Veteran submitted his claim for service connection for a right hip disability related to his service-connected right knee disability.  The Veteran did not contend, and the evidence does not show that his right hip disability was related to his active duty.  In that regard, the Board notes that service treatment records are negative for complaints, treatment, or diagnoses of any right hip disability.  

VA treatment records dated in April 2006 reveal that the Veteran complained of longstanding right knee pain and a diagnosis of degenerative arthritis of the right knee was provided.  A November 2006 VA examination indicated that the Veteran reported falling into a trench and injuring his right knee while stationed in Korea.  The Veteran reported chronic knee problems that progressively worsened over time.  Following a physical examination and review of x-rays, the Veteran was diagnosed with degenerative joint disease of the right knee.  The Veteran did not report any pain in the right hip at the time of this examination.

Subsequent records continue to reflect complaints of and treatment for chronic right knee pain.  A July 2007 physical therapy consultation shows that range of motion for the right hip was within the normal limits.  The Veteran did not complain of any right hip pain.

In October 2007, the Veteran underwent a total knee arthroplasty of the right knee.  In December 2007, the range of motion of the right knee was decreased and movement was painful, but there were no complaints of right hip pain.

In January 2008, the Veteran complained of posterior inferior iliac spine pain with activity of the lower right extremity.  Physical examination revealed pain to palpation of the soft tissues over the right posterior inferior iliac spine.  

The first documented complaint of any hip pain was in a February 2008 private treatment note reflecting complaints of moderate joint pain for the past several months.  A February 2008 VA treatment record also reveals complaints of right hip pain since the right knee surgery.  Trauma to the right hip was denied.  X-rays performed in March 2008 reveal severe degenerative joint disease of the right hip.  Diagnoses of osteoarthritis of the right knee, severe degenerative joint disease status-post total right knee arthroplasty, and right hip pain were provided.

A July 2008 VA treatment record shows that the Veteran had osteoarthritis of both knees as well as fairly significant osteoarthritis of the right hip.  The Veteran complained of pain in the groin area that limited ambulation more so than left knee pain.  Physical examination revealed that the right leg was slightly shorter than the left (less than 1 centimeter), and pain was present with external and internal rotation of the hip.  X-rays showed degenerative changes in the right hip, and milder degenerative joint disease of the contra-lateral left hip.  A right total hip arthroplasty was recommended.  

In September 2008, the Veteran underwent a VA examination, at which time he reported noticing right hip pain beginning in December 2007.  Additionally, the Veteran stated that the physician treating him for his right knee disability told him that his right hip pain was secondary to his right knee disability.  The examiner noted that review of the file did not reveal any documentation of such a statement.  X-rays showed severe arthritis and degenerative joint disease of the right hip.  The examiner provided a diagnosis of severe degenerative joint disease of the right hip and opined that such condition was less likely as not secondary to the Veteran's service-connected right knee condition.  Specifically, the examiner stated that he did not find any evidence linking the right hip condition to the right knee condition, nor was there any evidence of trauma to the right hip during service.  

In March 2009, the Veteran's primary care VA physician, N.M.I., MD, noted that the Veteran's right hip and knee pain were almost resolved, however he still complained of back pain that radiated into the lower extremity.  Dr. I., indicated that the Veteran reported that his right knee disability was recently downgraded from 100 percent, and that he requested a note from the doctor stating that he had to undergo right hip surgery secondary to his previous right knee surgery.  Dr. I., reviewed the records, and stated that given the chronic right knee pain status-post total knee arthroplasty, the shortening of the right leg that was noted before the right hip surgery, and the Veteran's use of a cane for walking with a limp, there was a possibility that all those factors may contribute to the worsening of the Veteran's right hip osteoarthritis and consequently the need for surgery of the right hip.  However, Dr. I., stated that this possibility needed to be assessed by an orthopedic C&P specialist.

A March 2009 nursing note also reflects that the Veteran indicated he was no longer getting his 100 percent disability rating for his right knee disability.  The Veteran reported he was told by the doctor who performed his knees surgery that he needed to get a letter from his physician stating that the knee surgery caused the hip disability.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned.  He stated that he immediately started having problems with the right hip after the right knee surgery, even during rehabilitation.  He further asserted that he wouldn't have actually noticed any right hip pain prior to his right knee surgery because the right knee pain was so severe that he couldn't differentiate where the pain was coming from until after his right knee surgery.

Thereafter, the Board sought a VHA opinion from a medical specialist regarding the Veteran's hip.  In a November 2011 letter, J.R.P., MD, an orthopedic surgeon provided the requested opinion.  Dr. P., reviewed the entire medical record and stated that the records did not document any specific injury to the right hip.  An enlistment physical examination in January 1962 as well as a discharge examination in 1965 did not record any complaints of hip pain, symptoms, or pathology.  Further Dr. P., noted that between 1965 and 2006, the records were sketchy, but that in 2006, the Veteran first complained of longstanding right knee pain that was diagnosed as degenerative arthritis of the right knee.

Dr. P., noted that the Veteran underwent a total knee replacement in October 2007.  However, complaints of right hip pain did not appear until February 2008, when progressive, moderate joint pain was reported.  X-rays showed advanced degenerative changes of the right hip.

Dr. P., stated that the amount and severity of the x-ray documented degenerative changes in the right hip were clearly the result of a longstanding and pre-existing degenerative process.  It would therefore be highly unlikely that in the time between October 2007 when the knee replacement was performed and July 2008 (10 to 11 months) when the x-rays were taken, that amount of degenerative arthritis could have occurred.  While x-rays taken in July and September 2008 showed significant, even severe, degenerative joint changes of the right hip with cyst formation and loss of joint space, it was certain that the changes were not reasonably, logically, or causally related to the right knee surgery or condition.

Thus, Dr. P., opined that although there was a sequential relationship in that the hip symptoms and x-ray findings were discovered after the knee replacement, there was nothing in the medical records or in medical knowledge of the pathophysiology of degenerative joint disease that relates the knee replacement and the need for an eventual right hip replacement due to age related degenerative arthritis and concomitant symptoms.  

Dr. P., also specifically reviewed the September 2008 VA examination and concurred with the VA examiner's opinion and rationale.  Additionally, Dr. P., acknowledged Dr. I.'s March 2009 treatment record, but surmised that there was no statement in the evaluation to substantiate the Veteran's assertions.  In fact, Dr. P., stated that the records shows that the Veteran complained of being downgraded from 100 percent disability rating to 30 percent after his post-operative course, and was disappointed to be getting less compensation.  Further, the Veteran was asking Dr. I., for a noted stating that right hip surgery was required because of the right knee problem.  Dr. P., noted that in response, Dr. I., only provided a vague statement that it was possible that all the Veteran's problems could be related to his need for a knee replacement, but never came to the conclusion that it was more likely than not that the right hip problems were related to the right knee.  Instead Dr. I., stated that an orthopedic evaluation and opinion were needed.

Furthermore, Dr. P., asserted that even if the Veteran's statements regarding the onset of hip problems following his knee replacement were completely true, they would not be adequate or persuasive in establishing the causal relationship between the two operations or conditions.  Again, objective evidence, including severe degenerative arthritis of the hip found only several months after the knee surgery establishes that the problem with the hip had been present for many years, and although the onset of symptoms were found in proximity to the right knee replacement, the cause of the symptoms was not the surgery.  Dr. P., further stated that it was highly likely, given the objective evidence that had the right knee not been injured during service, the right hip would have eventually become symptomatic and possibly required surgery of its own accord.  

In sum, Dr. P., concluded that although the right knee arthritis may be have been accelerated by the fall during service, the arthritis of the hips, contra-lateral knee and lumbar spine were a direct and natural cause of aging, and would more likely than not have occurred even if the right knee injury never occurred.

In January 2012, Dr. P., submitted an addendum to his November 2011 opinion.  The physician opined that the right total knee arthroplasty, including the antecedent history of arthritis, did not permanently aggravate the right hip degenerative joint disease and arthritis.  In fact, the relative sparing of weight bearing on the right lower extremity that would be experienced during rehabilitation of the right knee replacement would likely palliate the symptoms (though not the disease progression) of the right hip joint.  It seemed evident, and it was a patho-physiological fact that the right hip degenerative joint disease was destined to progress.  Therefore it is highly unlikely that the condition or surgery performed on the right knee permanently aggravated that disease process.


IV.  Analysis

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disability, to include as secondary to his service-connected right knee disability.  Private treatment records, VA treatment records, a VA examination, and a VHA opinion were obtained to determine whether the Veteran's right hip disability was caused or aggravated by the right knee disability.
The Board notes that the VA examination reports and the VHA opinion are against the Veteran's claim that his right hip disability was caused or aggravated by his service-connected right knee disability.  However, the Veteran continues to allege that his right hip pain began following his right knee total arthroplasty, and ultimately resulted in a right hip replacement, thus contending that his right knee total arthroplasty caused or aggravated his right hip disability.

Lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 494, 495(lay person may provide eyewitness account of medical symptoms).  

While the Veteran is competent to state when he first began to have pain in his right hip, he is not competent to state whether the right hip disability was caused or aggravated by his right knee disability.  The Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran can state, and the record shows that he began complaining of right hip pain following his total right knee arthroplasty, whether his currently diagnosed osteoarthritis and degenerative changes of the right hip are related to his service-connected right knee disability is a medical question that he is not competent to answer.  

In this case, there is no medical opinion specifically linking the Veteran's right hip disability to his service-connected right knee disability.  In that regard, the September 2008 VA examiner concluded that it was less likely than not that the Veteran's right hip disability was secondary to his right knee condition.  Dr. P., in providing his VHA opinion, concurred with the VA examiner's opinion and elaborated that in his opinion, that the arthritis of the hips was a direct and natural cause of aging.  Further he opined that even taking into consideration the Veteran's complaints of hip pain following the knee surgery, they would not be adequate in establishing a causal relationship between the two disabilities, particularly in light of the objective evidence of severe degenerative arthritis.  In fact, Dr. P., clearly stated that it was certain that the changes in the right hip were not reasonably, logically, or causally related to the right knee surgery. (emphasis added)

Dr. P., also opined that the right total knee replacement and subsequent residuals did not aggravate the right hip degenerative joint disease.  In explaining his rationale for this opinion, he stated that it was universally accepted that degenerative arthritis is progressive and thus expected to worsen.  Reviews of x-rays indicated that the right hip was significantly degenerative and that progressive signs and symptoms would be expected independent of the right knee replacement surgery.  As the right hip degenerative joint disease was destined to progress, it was highly unlikely that the condition or surgery performed on the right knee permanently aggravated that disease process.  

The Board acknowledges that Dr. I., stated that it was possible that the Veteran's symptoms associated with the right knee total arthroplasty may contribute to the worsening of the right hip osteoarthritis.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds Dr. I.'s opinion to be speculative at best.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In fact, a closer reading of the treatment record reveals that Dr. I., expressly declined to provide a specific opinion regarding the etiology of the complaints of right hip pain.  Instead, he stated that the Veteran's assertions needed to be assessed by an orthopedic C&P specialist.  

As such, Dr. I.'s opinion is too speculative to be probative, especially in light of the thoroughly supported opinions against the Veteran's claim provided by the VA examiner and the VHA specialist.  Thus the March 2009 opinion falls short of the level of certainty necessary for the Board to service connect the Veteran for a right hip disability.  

For the reasons stated above, the Board concludes that the doctrine of reasonable doubt does not apply as the preponderance of the evidence is against the claim for entitlement to service connection for degenerative joint disease and osteoarthritis of the right hip to include as secondary to the service-connected right knee disability.


ORDER

Entitlement to service connection for degenerative joint disease and osteoarthritis of the right hip, to include as secondary to the service-connected total right knee arthroplasty, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


